       Case 1:20-cv-02795-PGG-GWG Document 30 Filed 03/02/21 Page 1 of 3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JOSHUA ADAM SCHULTE,                                           :

                                                             :     ORDER
                          Plaintiff,                               20 Civ. 2795 (PGG) (GWG)
                                                             :
        -v.-
                                                             :
BUREAU OF PRISONS, et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        Plaintiff was instructed on June 29, 2020, that he must file an amended complaint naming
the previously unknown defendants within 30 days of learning their identities. See Order, dated
June 29, 2020 (Docket # 9). He was reminded of the obligation on July 6, 2020. See
Memorandum Endorsement, dated July 6, 2020 (Docket # 12). The Government supplied the
identities of the unknown defendants on October 28, 2020. See Letter from Kirti V. Reddy,
dated October 28, 2020 (Docket # 20). Plaintiff did not timely file the amended complaint,
however. In two separate orders since that time, plaintiff has been given new deadlines to file
the amended complaint. See Order, dated December 2, 2020 (Docket # 22); Order, dated
January 25, 2021 (Docket # 23). He has missed the latest deadline of February 16, 2021.

         Nonetheless, the Court will extend the deadline one more time. If plaintiff wishes to
proceed with this case, he must file an amended complaint naming the newly-identified
defendants on or before March 23, 2021. Attached to this Order is the Government’s Letter
identifying the previously unknown defendants. The plaintiff is reminded that the amended
complaint will replace, not supplement the original complaint, and thus the amended complaint
must allege all relevant facts and name all proper defendants. Plaintiff is warned that if he fails
to file an amended complaint by March 23, 2021, his case may be dismissed for failure to
prosecute pursuant to Fed. R. Civ. P. 41(b).

       Finally, the Court is in receipt of the Government’s response to plaintiff’s claims
regarding delays or non-receipt of legal mail. See Letter from Kirti V. Reddy, dated March 1,
2021 (Docket # 29). The Court is hopeful that there will be no delays in the future.

        The Clerk is requested to mail a copy of this Order to the plaintiff.

        SO ORDERED.

Dated: March 2, 2021
       New York, New York
     Case 1:20-cv-02795-PGG-GWG Document 30
                                         20 Filed 03/02/21
                                                  10/28/20 Page 2
                                                                1 of 3
                                                                     2
                                     U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street
                                                    New York, New York 10007

                                                     October 28, 2020

Hon. Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007



           Re:    Schulte v. BOP, 20 Civ. 2795 (PGG)

Dear Judge Gardephe:

        I write respectfully on behalf of the federal defendant (“the Government”) in response to
the Court’s order dated June 29, 2019, directing the Government to provide to Plaintiff, who is
appearing pro se, the identity of the individuals who were involved in an incident that allegedly
occurred on March 8, 2020, at the Metropolitan Correctional Center. (ECF No. 9). I write
respectfully to inform the Court that the following Bureau of Prisons officers were involved on
March 8, 2020, in escorting Plaintiff from his cell, to the receiving and discharge area, and back
to his cell: (1) Jamey Welch, (2) Michael Getchey, (3) Mark Burns, (4) Timothy Valentine, (5)
John Barrett, (6) Brian Thiroway, and (7) Michael Sinkvich. All of the individuals are employed
with the U.S. Bureau of Prisons, and they are stationed the Federal Correctional Institution,
Schuylkill, Interstate 91 and 901W, Minersville, Pennsylvania 17954.

       The Government believes that there may be one additional individual who was involved
on March 8, 2020, in escorting Plaintiff from his cell, to the receiving and discharge area, and
back to his cell. To date, however, the Government has unable to identify that individual. The
Government will promptly inform the Court and Plaintiff, should it learn the identity of that
individual.

       We thank the Court for its consideration of this matter.
      Case 1:20-cv-02795-PGG-GWG Document 30
                                          20 Filed 03/02/21
                                                   10/28/20 Page 3
                                                                 2 of 3
                                                                      2




                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney
                                          Southern District of New York

                                     By: __/s/_____________________
                                         KIRTI V. REDDY
                                         Assistant United States Attorney
                                         Telephone: (212) 637-2751
                                         Facsimile: (212) 637-2786
                                         E-mail: kirti.reddy@usdoj.gov


cc:    (via first class mail)
       Joshua Schulte
       No. 79471-054
       MCC New York
       150 Park Row
       NY, NY 1007
